Case 6:21-cv-00908-RRS-CBW Document 7 Filed 05/04/21 Page 1 of 2 PageID #: 37




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

BEAU ASHLEY DERISE                          CIVIL ACTION NO. 6:21-CV-00070
                                            CIVIL ACTION NO. 6:21-CV-00072
                                            CIVIL ACTION NO. 6:21-CV-00369
                                            CIVIL ACTION NO. 6:21-CV-00371
                                            CIVIL ACTION NO. 6:21-CV-00434
                                            CIVIL ACTION NO. 6:21-CV-00801
                                            CIVIL ACTION NO. 6:21-CV-00807
                                            CIVIL ACTION NO. 6:21-CV-00902
                                            CIVIL ACTION NO. 6:21-CV-00908


VERSUS                                      JUDGE SUMMERHAYS

LA DEPT. OF PUBLIC SAFETY,                  MAGISTRATE JUDGE
AND CORRECTIONS ET AL.                      WHITEHURST

                                  JUDGMENT

      These matters were referred to United States Magistrate Judge Carol B.

Whitehurst for report and recommendation. After an independent review of the

record, and noting the absence of any objections, this Court concludes that the

Magistrate Judge’s report and recommendation is correct and adopts the findings

and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED, consistent with the report

and recommendation, that Mr. Derise’s complaints are dismissed for lack of subject-

matter jurisdiction; Mr. Derise’s complaints are dismissed for failure to state a

plausible, nonfrivolous claim on which relief can be granted; and Mr. Derise is
Case 6:21-cv-00908-RRS-CBW Document 7 Filed 05/04/21 Page 2 of 2 PageID #: 38




warned that the filing of any additional frivolous lawsuits will result in his being

ordered to show cause why he should not be placed on the list of sanctioned/barred

litigants for this district, so that he is barred from filing any action in the United

States District Court for the Western District of Louisiana without first obtaining the

approval and authorization of the chief judge.

      Signed at Lafayette, Louisiana, this 3rd day of May, 2021.




                                        _________________________________
                                        ROBERT R. SUMMERHAYS
                                        UNITED STATES DISTRICT JUDGE




                                          2
